In accordance with stipulation of counsel that the merchandise and issues are the same in all material respects as those in Lollytogs, Ltd. v. United States (55 Cust. Ct. 608, Reap. Dec. 11073), the court found and held that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the 'Customs Simplification *924Act of 1956, is the proper basis for the determination of the value of the merchandise (children’s clothing) and that said value is represented by the appraised unit values, net packed, less 4½ percent.